Exhibit 10(d)

FOURTH AMENDMENT TO CREDIT AGREEMENT

THIS FOURTH AMENDMENT TO CREDIT AGREEMENT, dated as of May 17, 2007 (this
“Agreement”), is entered into among Cantel Medical Corp., a Delaware corporation
(the “Borrower”), the Guarantors party to the Subsidiary Guaranty, the Lenders
party hereto and Bank of America, N.A., as Administrative Agent (in such
capacity, the “Administrative Agent”).  Capitalized terms used herein and not
otherwise defined shall have the meanings ascribed thereto in the Credit
Agreement (as defined below).

RECITALS

A.                                   The Borrower, the Lenders and the
Administrative Agent entered into that certain Amended and Restated Credit
Agreement, dated as of August 1, 2005 (as previously amended or modified, the
“Credit Agreement”).

B.                                     The parties hereto have agreed to amend
the Credit Agreement as provided herein.

C.                                     In consideration of the agreements
hereinafter set forth, and for other good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged, the parties hereto agree
as follows.

AGREEMENT

1.                                       Amendments.

(a)                                  Section 1.1.

(i)            The pricing table appearing in the definition of “Applicable
Rate” in Section 1.1 of the Credit Agreement is hereby amended to read as
follows:

Applicable Margin for Advances

 

 

 

 

 

Ratio of Consolidated
  Debt to EBITDA

 

Eurodollar Rate
Advances

 

Prime Rate
Advances

 

Greater than 2.5 to 1.0

 

1.750

%

0.500

%

Greater than 2.0 to 1.0 but less than or equal to 2.5 to 1.0

 

1.500

%

0.250

%

Greater than 1.5 to 1.0 but less than or equal to 2.0 to 1.0

 

1.000

%

0.000

%

Greater than 1.0 to 1.0 but less than or equal to 1.5 to 1.0

 

0.750

%

0.000

%

Equal to or less than 1.0 to 1.0

 

0.625

%

0.000

%

 

(ii)                                  Clause (m) of the definition of “Excess
Cash Flow” in Section 1.1 of the Credit Agreement is hereby amended to read as
follows:

(m) the cash portion of the purchase price of Permitted Acquisitions during such
period


--------------------------------------------------------------------------------


 

(iii)                               The definition of “Pro Forma Basis” in
Section 1.1 of the Credit Agreement is hereby amended to read as follows:

“Pro Forma Basis” means, for purposes of calculating the financial covenants set
forth in Article VIII (including for purposes of determining the Applicable
Margin), that the Crosstex Acquisition, any Asset Disposition (subject, in the
case of the Carsen Disposition, to the terms of Section 1.3(c) hereof), any
Permitted Acquisition and any repurchase of the Borrower’s capital stock
pursuant to Section 6.7(f), shall be deemed to have occurred as of the first day
of the most recent four fiscal quarter period preceding the date of such
transaction for which the Borrower was required to deliver financial statements
pursuant to Section 7.2 or 7.3.  In connection with the foregoing, (a) with
respect to any Asset Disposition, (i) income statement and cash flow statement
items (whether positive or negative) attributable to the property disposed of
shall be excluded to the extent relating to any period occurring prior to the
date of such transaction and (ii) Debt which is retired shall be excluded and
deemed to have been retired as of the first day of the applicable period, (b)
with respect to any Permitted Acquisition, (i) income statement items
attributable to the Person or property acquired shall be included to the extent
relating to any period applicable in such calculations to the extent (A) such
items are not otherwise included in such income statement items for the Borrower
and its Subsidiaries in accordance with GAAP or in accordance with any defined
terms set forth in Section 1.1 and (B) such items are supported by financial
statements or other information reasonably satisfactory to the Administrative
Agent and (ii) any Debt incurred or assumed by the Borrower or any Subsidiary
(including the Person or property acquired) in connection with such transaction
and any Debt of the Person or property acquired which is not retired in
connection with such transaction (A) shall be deemed to have been incurred as of
the first day of the applicable period and (B) if such Debt has a floating or
formula rate, shall have an implied rate of interest for the applicable period
for purposes of this definition determined by utilizing the rate which is or
would be in effect with respect to such Debt as at the relevant date of
determination, and (c) with respect to any repurchase of the Borrower’s capital
stock pursuant to Section 6.7(f), any Debt incurred by the Borrower or any
Subsidiary in connection with such transaction (A) shall be deemed to have been
incurred as of the first day of the applicable period and (B) if such Debt has a
floating or formula rate, shall have an implied rate of interest for the
applicable period for purposes of this definition determined by utilizing the
rate which is or would be in effect with respect to such Debt as at the relevant
date of determination.  Notwithstanding the forgoing, solely with respect to the
Permitted Acquisition of substantially all of the assets of the medical
water/dialysis segment of GE Osmonics, Inc., (1) for calculations with respect
to the four fiscal quarter period ended April 30, 2007, (A) EBITDA attributable
to such transaction shall be deemed to be $3,800,000, (B) interest expense shall
be deemed to be $2,000,000, (C) Capital Expenditures attributable to such
transaction shall be deemed to be $200,000 and (D) taxes paid and principal
payments of Debt shall be deemed to be $0 and (2) for calculations with respect
to the four fiscal quarter periods ending on and after July 31, 2007 through and
including January 31, 2008, such transaction shall not be deemed to have
occurred on the first day of the most recent four fiscal quarter period
preceding the date of such transaction for which the Borrower was required to
deliver financial statements pursuant to Section 7.2 or 7.3, and in connection
therewith income statement items attributable to the property acquired shall be
included on an annualized basis for calculations with respect each four fiscal
quarter period ended on or prior to January 31, 2008 (for example, (i) EBITDA
related to the property acquired for the four fiscal quarter period ended July
31, 2007, shall be the EBITDA related to such property for the four fiscal month
period ended July 31, 2007 multiplied by 3, (ii) EBITDA related to the property
acquired for the four fiscal quarter period ended October 31, 2007, shall be the
EBITDA related to such property for the seven fiscal month period ended October
31, 2007 multiplied by 12/7, and (iii) EBITDA related to the property acquired
for the four fiscal quarter period ended January 31, 2008, shall be the EBITDA

2


--------------------------------------------------------------------------------


 

related to such property for the ten fiscal month period ended January 31, 2008
multiplied by 6/5).

(iv)          The definition of “Revolving Credit Facility” in Section 1.1 of
the Credit Agreement is hereby amended to read as follows:

“Revolving Credit Facility” means, at any time, the aggregate amount of the
Revolving Credit Lenders’ Revolving Credit Commitments at such time.  The amount
of the Revolving Credit Facility in effect on May 17, 2007 is FIFTY MILLION
DOLLARS ($50,000,000).

(b)                                 Section 2.6(b).  Clause (i) of Section
2.6(b) of the Credit Agreement is hereby amended to read as follows:

(i)                                     Within ninety (90) days following the
end of each Fiscal Year (beginning with the Fiscal Year ending July 31, 2006) in
which the ratio of Consolidated Debt to EBITDA at the end of such Fiscal Year is
greater than or equal to 1.5:1, the Borrower shall execute and deliver to the
Administrative Agent a certificate of the Borrower’s president or a vice
president in substantially the form of Exhibit I hereto demonstrating its
calculation of Excess Cash Flow for such Fiscal Year along with a prepayment of
the then outstanding Advances equal to fifty percent (50%) of the annual Excess
Cash Flow.

(c)                                  Section 2.8(a).  The pricing table in
Section 2.8(a) of the Credit Agreement is hereby amended to read as follows:

Consolidated Debt
to EBITDA Ratio

 

Commitment fee

 

Greater than 2.5 to 1.0

 

.30

%

 

 

 

 

Greater than 2.0 to 1.0 but less than or equal to 2.5 to 1.0

 

.30

%

 

 

 

 

Greater than 1.5 to 1.0 but less than or equal to 2.0 to 1.0

 

.25

%

 

 

 

 

Greater than 1.0 to 1.0 but less than or equal to 1.5 to 1.0

 

.20

%

 

 

 

 

Equal to or less than 1.0 to 1.0

 

.15

%

 

(d)                                 Section 6.2(c)(i).  Clause (i) of Section
6.2(c) of the Credit Agreement is amended to read as follows:

(i)                                     (A) Debt secured by Liens permitted by
Section 6.1(d) not to exceed in the aggregate $500,000 at any time outstanding,
(B) Capitalized Leases, collectively not to exceed in the aggregate $5,000,000
at any time outstanding, (C) Operating Leases and (D) Debt existing on the
Closing Date and described on Schedule 4.19; and

(e)                                  Section 6.17.  Section 6.17 of the Credit
Agreement is amended to read as follows:

Make any Capital Expenditures that would cause the aggregate of all such Capital
Expenditures made by the Borrower and its Subsidiaries to exceed (a) $10,000,000
in Fiscal Year

3


--------------------------------------------------------------------------------


 

2007, (b) $10,000,000 in Fiscal Year 2008 and (c) $11,000,000 in Fiscal Year
2009 and each Fiscal Year thereafter; provided, however, that amounts permitted
to be expended in a Fiscal Year that are not expended in such Fiscal Year, but
not in excess of fifty percent (50%) of such prior Fiscal Year’s unused amount
(not including any amount permitted to be carried forward from a prior Fiscal
Year), shall be permitted to be expended in (but only in) the subsequent Fiscal
Year.

(f)                                    Section 8.2.  Section 8.2 of the Credit
Agreement is amended to read as follows:

Maintain as of the end of each fiscal quarter of the Borrower a ratio of
Consolidated Debt to EBITDA for the most recently completed four fiscal quarters
of the Borrower of not more than 3.0 to 1.0.

(g)                                 Schedule 1 of the Credit Agreement is hereby
deleted in its entirety and a new schedule in the form of Schedule 1 attached
hereto is substituted therefor.

(h)                                 A new Exhibit I in the form of Exhibit I
attached hereto is hereby added to the Credit Agreement.

2.                                       Effectiveness; Conditions Precedent. 
This Agreement shall be effective as of the date hereof when all of the
conditions set forth in this Section 2 shall have been satisfied in form and
substance satisfactory to the Administrative Agent.

(a)                                  Execution and Delivery of Agreement.  The
Administrative Agent shall have received copies of this Agreement duly executed
by the Borrower, the Guarantors, the Lenders and the Administrative Agent.

(b)                                 Expenses.  The Borrower shall have paid (i)
to the Administrative Agent, for the account of each Lender that is increasing
its Revolving Credit Commitment pursuant to this Agreement, a nonrefundable fee
equal to 0.20% of such Lender’s increase which shall be deemed fully earned upon
the effectiveness of this Agreement and (ii) all other expenses that are owing
from the Borrower to the Administrative Agent.

3.                                       Ratification of Credit Agreement.  The
Loan Parties acknowledge and consent to the terms set forth herein and agree
that this Agreement does not impair, reduce or limit any of their obligations
under the Loan Documents and all of which are hereby ratified and confirmed.

4.                                       Authority/Enforceability.  Each of the
Loan Parties represents and warrants as follows:

(a)                                  It has taken all necessary action to
authorize the execution, delivery and performance of this Agreement.

(b)                                 This Agreement has been duly executed and
delivered by such Person and constitutes such Person’s legal, valid and binding
obligations, enforceable in accordance with its terms, except as such
enforceability may be subject to (i) Federal Bankruptcy Code or any similar
debtor relief laws and (ii) general principles of equity (regardless of whether
such enforceability is considered in a proceeding at law or in equity).

(c)                                  No consent, approval, authorization or
order of, or filing, registration or qualification with, any court or
governmental authority or third party is required in connection with the
execution, delivery or performance by such Person of this Agreement.

4


--------------------------------------------------------------------------------


 

(d)                                 The execution and delivery of this Agreement
does not (i) violate, contravene or conflict with any provision of its or its
Subsidiaries’ organization documents (e.g., articles of incorporation and
bylaws) or (ii) materially violate, contravene or conflict with any laws
applicable to it or any of its Subsidiaries.

5.                                       Representations and Warranties of the
Loan Parties.  The Loan Parties represent and warrant to the Lenders that (a)
the representations and warranties contained in each Loan Document are correct
in all material respects on and as of the date hereof, as though made on and as
of the date hereof, other than any such representations or warranties that, by
their terms, refer to a specific date other than the date hereof, in which case,
such representations and warranties are correct in all material respects as of
such specific date, and (b) no event has occurred and is continuing which
constitutes a Default.

6.                                       Release.  In  consideration of the
Lenders entering into this Agreement, the Loan Parties hereby release the
Administrative Agent, the Lenders and the Administrative Agent’s and the
Lenders’ respective officers, employees, representatives, agents, counsel and
directors from any and all actions, causes of action, claims, demands, damages
and liabilities of whatever kind or nature, in law or in equity, now known or
unknown, suspected or unsuspected to the extent that any of the foregoing arises
from any action or failure to act solely in connection with the Loan Documents
on or prior to the date hereof.

7.                                       Counterparts/Telecopy.  This Agreement
may be executed in any number of counterparts, each of which when so executed
and delivered shall be an original, but all of which shall constitute one and
the same instrument.  Delivery of executed counterparts of this Agreement by
telecopy shall be effective as an original.

8.                                       GOVERNING LAW.  THIS AGREEMENT AND THE
RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

 

[remainder of page intentionally left blank]

5


--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

BORROWER:

CANTEL MEDICAL CORP.,

 

as Borrower

 

 

 

By:

/s/ R. SCOTT JONES

 

Name:

R. Scott Jones

 

Title:

President and CEO

 

 

 

By:

/s/ CRAIG A. SHELDON

 

Name:

Craig A. Sheldon

 

Title:

Senior VP & CFO

 

GUARANTORS:

MINNTECH CORPORATION

 

 

 

By:

/s/ KEVIN B. FINKLE

 

Name:

Kevin B. Finkle

 

Title:

SVP, Finance & Administration; Treasurer & Secretary

 

 

 

MAR COR PURIFICATION, INC.

 

 

 

By:

/s/ ANDREW G. STITZINGER

 

Name:

Andrew G. Stitzinger

 

Title:

VP Finance, Service & Secretary

 

 

 

CROSSTEX INTERNATIONAL, INC.

 

 

 

By:

/s/ RICHARD ALLEN OROFINO

 

Name:

Richard Allen Orofino

 

Title:

President

 

 

 

BIOLAB EQUIPMENT ATLANTIC, LTD.

 

 

 

By:

/s/ CRAIG A. SHELDON

 

Name:

Craig A. Sheldon

 

Title:

Secretary

 

6


--------------------------------------------------------------------------------


 

ADMINSTRATIVE

AGENT & LENDERS:

BANK OF AMERICA, N.A.,

 

as Administrative Agent,

 

 

 

By:

/s/ KALENS HEROLD

 

Name:

Kalens Herold

 

Title:

Assistant Vice President

 

 

 

BANK OF AMERICA, N.A.,

 

as Issuing Bank,

 

as Swing Line Bank and as a Lender

 

 

 

By:

/s/ JANA L. BAKER

 

Name:

Jana L. Baker

 

Title:

Vice President

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

By:

/s/ KENNETH E. LACHANCE

 

Name:

Kenneth E. LaChance

 

Title:

 Vice President

 

 

 

PNC BANK, NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

By:

/s/ WENDY BLACHER

 

Name:

Wendy Blacher

 

Title:

Vice President

 

7


--------------------------------------------------------------------------------